     Case 3:19-cv-00038-MMD-WGC Document 88 Filed 09/10/21 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                   ***
6      JARED EDWARD BEEBE,                                Case No. 3:19-cv-00038-MMD-WGC
7                                      Plaintiff,                       ORDER
              v.
8
       NEVADA DEPARTMENT OF
9      CORRECTION DIRECTOR, et al.,
                         Defendants.
10

11           Pro se Plaintiff Jared Beebe filed a civil rights complaint under 42 U.S.C. § 1983.
12    (ECF No. 10.) Before the Court is the Report and Recommendation (“R&R” or
13    “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF No. 86),
14    recommending that Beebe’s motion for leave to file an amended complaint (ECF No. 74
15    (“Motion”)) be denied. Beebe had until September 6, 2021, to file an objection. To date,
16    no objection to the R&R has been filed. For this reason, and as explained below, the
17    Court adopts Judge Cobb’s R&R and will deny Beebe’s Motion.
18           The Court “may accept, reject, or modify, in whole or in part, the findings or
19    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
20    fails to object to a magistrate judge’s recommendation, the Court is not required to
21    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
22    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
23    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
24    recommendations is required if, but only if, one or both parties file objections to the
25    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
26    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
27    clear error on the face of the record in order to accept the recommendation.”).
28    ///
     Case 3:19-cv-00038-MMD-WGC Document 88 Filed 09/10/21 Page 2 of 2



1            Because there is no objection, the Court need not conduct de novo review, and is

2     satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends that Beebe’s

3     Motion be denied because Beebe did not establish good cause for seeking the leave to

4     amend beyond the February 4, 2021 scheduling order deadline. (ECF No. 86 at 2-4.) The

5     Court agrees with Judge Cobb. Having reviewed the R&R and the record in this case, the

6     Court will adopt the R&R in full.

7            It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

8     86) is accepted and adopted in full.

9            If is further ordered that Plaintiff Jared Beebe’s motion for leave to file an amended

10    complaint (ECF No. 74) is denied.

11           DATED THIS 10th Day of September 2021.

12

13
                                                MIRANDA M. DU
14                                              CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
